DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
	5.-7.  (
	21. (Currently Amended) The computer-implemented method of claim 1 wherein the one or more first type of identifiers includes one or more of: a device serial number field, a device model, a vendor, and Globally Unique Identifiers (GUIDs).

Allowable Subject Matter
Claims 1, 3-4, 8, 10-11, 15, 17-18, and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods of virtual machine provisioning. For 
	Verma teaches a method of provisioning virtualized computing resources based on a status of a computing grid ([0032], "nested rack" or "nested virtual rack" refer to a set of one or more resources (e.g., physical resources, virtual resources, etc.) associated with one or more physical racks assigned to one or more SDDC containers included in an existing SDDC manager to facilitate the operation of VMs; [0083], resource policy controller 410 to obtain or generate resource policies that facilitate an identification of candidate physical hardware resources to be allocated for nested rack generation. In some examples, the resource policy is a nested resource policy…the resource policy controller 410 can obtain a nested resource policy from a user that identifies one or more of the physical racks 102, 104, 106 of FIG. 1 to obtain candidate resources for nested rack generation; and [0108], the nested rack controller 440 generates the nested rack 160 using ones of the identified candidate resources. The nested rack controller 440 may determine whether there are enough ones of the identified candidate resources to build the nested rack 160).Yan teaches a method of virtual machine provisioning where a virtual machine configuration is adjusted based on the status of a computing grid (Abstract, a virtual machine specification adjustment method and apparatus, where the virtual machine specification adjustment method includes: acquiring running status information of a virtual machine; determining, according to the running status information of the virtual machine, whether the virtual machine is a to-be-adjusted virtual machine; and if the virtual machine is a to-be-adjusted virtual machine, adjusting a specification of the to-be-adjusted virtual machine by using a resource in a reserved resource pool).The improvement includes: 
in response to detecting the plurality of current devices:

	in response to detecting that at least one desired device of the desired configuration of the plurality 	of devices is not present: 
	modifying, via the computing device, the desired configuration to:
	exclude the detected at least one desired device of the plurality of devices that is not present; 
	for the excluded at least one desired device:
	changing the desired configuration to refer to a different desired device that is present in the 	current plurality of devices of the computing environment; and 
	mapping each different desired device identified by an identifier of the first type of identifiers to a 	respective second identifier of a second type of identifier associated with the current plurality of devices of 	the computing environment, wherein the second type identifier is formatted to represent where each of the 	respective plurality of current devices are located for running the VM based on the changed desired 	configuration;

The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199